 



Exhibit 10.49

MORTGAGE AND SECURITY AGREEMENT

KNOW ALL MEN BY THESE PRESENTS, that Smith & Wesson Corp., a Delaware
corporation, having a principal place of business at 2100 Roosevelt Avenue,
Springfield, Massachusetts (the “Grantor” or “Debtor”), in consideration of
various promissory notes by Grantor in favor of Grantee of even date hereto in
the amounts of Seventeen Million and 00/100 Dollars ($17,000,000.00), Twelve
Million One Hundred Four Thousand and 00/100 Dollars ($12,104,000.00), Five
Million Eight Hundred Ninety Six Thousand and 00/100 Dollars ($5,896,000.00) and
Five Million and 00/100 Dollars ($5,000,000.00) (collectively the “Notes”) and
other valuable consideration paid by Banknorth, N.A., a national banking
association, with a place of business at 1441 Main Street, Springfield,
Massachusetts (the “Grantee” or “Secured Party”), the receipt whereof is hereby
acknowledged, does hereby give, grant, bargain, sell, and convey (to the extent
comprising personal property) unto Grantee, and its successors and assigns
forever, and grant Secured Party, and its successors and assigns forever a
security interest in, to secure the Obligations as defined below, the following:

Premises situated at or near 19 Aviation Drive, in the Town/City of Holten,
County of Aroostook, State of Maine, more particularly described in Schedule A
attached hereto with all buildings and improvements now or hereafter situated
thereon and all privileges, easements and rights appurtenant thereto (the “Real
Property”), and all property described in Schedule B attached hereto (the
“Collateral”). Notwithstanding anything in this Mortgage to the contrary, the
Collateral shall not include: (a) any intangible assets which constitutes
intellectual property of the Grantor (including, without limitation, the “Smith
& Wesson” trade name and any trade secrets, know-how, licenses, trade names,
logos, registrations, lists, patents, patent applications, copyrights, copyright
applications, trademarks or trademark applications); or (b) any licenses, leases
or other contracts to the extent that the granting of a security interest
therein would constitute a breach thereof or is prohibited thereby and such
prohibition is not ineffective under Sections 9-406(d), 9-407, 9-408 or 9-409 of
the Uniform Commercial Code; provided, further (x) all accounts arising under
such licenses, leases or other contracts shall be included in the definition of
Collateral and shall constitute Collateral and (y) the Collateral shall include
all payments and other property received or receivable in connection with any
sale or other disposition of such licenses, leases or other contracts.

The Real Property and such of the Collateral as is tangible personal property
constituting fixtures are hereinafter referred to collectively as the
“Premises.” This Mortgage and Security Agreement as it may be affected by any
amendments, subordinations, partial releases or supplemental mortgages hereafter
executed by or accepted by Grantee is hereinafter collectively referred to as
the “Mortgage.”

TO HAVE AND TO HOLD all the aforegranted and bargained Premises and Collateral
(hereinafter sometimes referred to collectively as the “Security”), to Grantee,
its successors and assigns, to its and their use and behoove forever: PROVIDED
NEVERTHELESS, that if Grantor pays to Grantee and fully performs all of the
Obligations, in accordance with all the terms and conditions of this Mortgage
and the Loan Documents, then this Mortgage, shall be void, but otherwise shall
remain in full force.

1



--------------------------------------------------------------------------------



 



The term “Obligations” shall mean any and all liabilities, obligations, and
indebtedness of Grantor to Grantee presently existing or hereafter arising, and
whether evidenced by a writing or not and including, without limitation,
obligations to pay principal, interest, costs, fees, or other charges, under the
Notes or otherwise; all obligations of Grantor to Grantee, if any, as guarantor,
endorser, accommodation party or surety for the obligations of any Principal
Debtor (described below), to Grantee, and any and all other obligations of
performance or forbearance, all as required or regulated by applicable Loan
Documents. The term “Loan Documents” shall mean this Mortgage and any other
instrument, document or agreement evidencing, securing, or governing the
Obligations, whether now existing or hereafter arising, including without
limitation, the documents listed below, as each such document may be amended,
extended, renewed or replaced by a written instrument executed by the applicable
parties, including without limitation:

The Obligations as defined in the Loan and Security Agreement between Grantor,
Smith & Wesson Holdings Corporation, a Nevada corporation and Grantee, of even
date herewith (the “Loan Agreement”) and all Notes referenced therein.

The term Loan Documents shall also include, without limitation, any promissory
note, line of credit agreement, guaranty, letter of credit reimbursement
agreement or other document, executed by Grantor either on or about the date
hereof or in the future which states that it is or is intended to be secured by
this Mortgage, including those to be secured as a future obligation pursuant to
this Mortgage and Security Agreement.

Grantor covenants and agrees with Grantee as follows:

l. Estate of Grantor; Warranty Covenant. Grantor is lawfully seized of an
indefeasible estate in fee simple in the Security, free from encumbrances,
except as may specifically be noted herein, or in Schedule A or B attached
hereto, or otherwise permitted by the Loan Agreement and Grantor has good right
and power, and is duty authorized, to convey the Security to Grantee (and grant
Grantee a security interest therein) to hold as aforesaid. Grantor shall and
will warrant and defend the Security to Grantee forever against the claims and
demands of all persons, except as aforesaid.

2. Payment of Secured Amounts. Grantor shall pay all sums secured hereby when
due and shall perform all Obligations as required by the applicable Loan
Documents.

3. Payment of Encumbrances on the Security. Grantor shall pay, when due, all
taxes and assessments of every type or nature, and any claim, lien or
encumbrance which may be or may become prior to this Mortgage, made, placed,
levied or assessed against the Security, or any portion thereof, except to the
extent such matters are being contested as permitted by the Loan Agreement.

4. Special Representations, Warranties and Covenants of Grantor. Grantor hereby
warrants and covenants to the Grantee that:

2



--------------------------------------------------------------------------------



 



(a) Grantor’s full legal name is Smith & Wesson Corp. and Grantor’s principal
place of business is at 2100 Roosevelt Avenue, Springfield, Massachusetts.
Grantor will not change Grantor’s name, the State of Grantor’s principal
residence, nor Grantor’s chief executive office nor any other place of business,
nor the location of any Collateral, without at least 30 days’ prior written
notice to the Grantee.

5. Insurance. Grantor shall keep the Premises insured against loss or damage by
fire, the perils against which insurance is afforded by the Extended Coverage
Endorsement, and such other risks and perils as Grantee in its discretion may
require from time to time, including, without limitation, insurance against
flood damage and business interruption. The policy or policies of such insurance
shall be in such form, shall contain such terms and provisions, and shall be in
such amounts as Grantee may require, shall be issued by a company or companies
approved by Grantee, and shall name Grantee as mortgagee with loss payable to
Grantee, and shall, at the request of Grantee, provide for payment of the full
replacement value of the Premises in lieu of a specified sum, which replacement
value insurance shall be in an amount at all times sufficient to keep Grantor
from becoming a co-insurer, which may be evidenced by any agreed amount or
similar affirmative statement from any insurer. Such policy or policies of
insurance shall be delivered to Grantee by Grantor. Grantor shall also maintain
comprehensive general public liability insurance for personal injury and
property damage, with contractual liability endorsement, in such amounts as
Grantee may reasonably require from time to time; Grantor shall deliver the
policies providing such public liability insurance for personal injury and
property damage to the Grantee to be held by the Grantee, except that
certificates of insurance addressed to the Grantee, satisfactory in form and
content to Grantee, evidencing such public liability insurance for personal
injury and property damage may be delivered to the Grantee in lieu of the
policies therefor, provided that a copy of the underlying policy is also
delivered to the Grantee; the policies for such public liability, personal
injury and property damage insurance shall name Grantee as an additional insured
and shall be carried with such companies and shall contain such other terms and
conditions as shall be satisfactory to Grantee, including an obligation upon any
such insurer to notify Grantee of any cancellation of any such insurance
coverage in advance thereof. Any and all amounts received by Grantee as payee
under any of such policies may be applied by Grantee to the indebtedness secured
hereby in such manner as Grantee may, in its sole discretion, elect, or, at the
option of Grantee, the entire amount so received or any part thereof may be
released to Grantor. Upon foreclosure of this Mortgage or other acquisition of
the Premises or any part thereof by Grantee, such policies naming Grantee as
payee shall become the absolute property of Grantee, but receipt of any
insurance proceeds and any disposition of the same by Grantee shall not
constitute a waiver of any rights of Grantee, statutory or otherwise, and
specifically shall not constitute a waiver of the right of foreclosure by
Grantee in the event of default or failure of performance by Grantor of any
covenant or agreement contained herein or in any note secured hereby.

      Notwithstanding any contrary provision contained in this section, if an
insured loss or casualty to the Collateral shall occur, the Grantee, unless an
Event of Default shall have occurred and is continuing and/or the cost of repair
or restoration of the Collateral is in excess of fifty percent (50%) of the then
outstanding principal balance of the Note, shall

3



--------------------------------------------------------------------------------



 



advance the proceeds of insurance (in installments upon application for the
restoration of the Premises provided, however, the Grantee shall have no such
obligation unless (a) the proceeds of insurance which are in the possession of
the Grantee are adequate to complete such restoration or if not, then the
Grantor has deposited with the Grantee sufficient cash with which to complete
such restoration; (b) to the extent of any loss or casualty in excess of Fifty
Thousand and 00/100 Dollars ($50,000.00), the Grantee has been furnished with a
certificate of an architect acceptable to the Grantee certifying that such
restoration can be completed with the funds (including insurance proceeds and/or
cash of the Grantor) and can be completed in accordance with zoning and building
code requirements; (c) such restoration can be completed within the lesser of
(i) eight (8) months of the receipt of the initial insurance proceeds or (ii) a
period of time that ends not later than one hundred (120) days before the
maturity date of the Note; and (d) a copy of a building permit, if required, has
been furnished to Grantee.

6. Condition and Use of Premises. Grantor (i) shall neither remove, demolish nor
alter the design or structural character of any building or structure now or
hereafter erected upon the Premises, other than such construction approved by
Grantee, unless the Grantee shall first consent thereto in writing; (ii) shall
maintain the Premises in good condition and repair, ordinary wear and tear
excepted; (iii) shall not commit or suffer waste of any Security; (iv) shall
comply with all laws, ordinances, regulations, covenants, conditions and
restrictions affecting the ownership, use and operation of the Security and
shall not commit, suffer, or permit any violation thereof. Nothing contained
herein shall obligate Grantee to perform any obligations of Grantor under any
such contracts, leases, agreements, permits, licenses, orders or approvals
described in Schedule B hereto, all of which the Grantor hereby agrees to
perform well and punctually. Grantor agrees to execute and deliver to Grantee
specific separate assignments of any property described in Schedule B hereto to
Grantee upon terms satisfactory to Grantee, when requested by Grantee. Grantee
may demand, sue for and recover payments due to Grantor pursuant to property
described in Schedule B hereto, but shall not be required to do so; provided,
however, that so long as Grantor is not in default hereunder, the right to
receive and retain such rents, issues and profits is reserved to Grantor. To
carry out the foregoing, Grantor agrees (1) to execute and deliver to Grantee
such conditional assignments of leases and rents applicable to the mortgaged
Premises as the Grantee may from time to time request, while this Mortgage and
the debt secured hereby are outstanding, which assignments shall be upon terms
satisfactory to Grantee, and further (2) not to anticipate or collect any of the
rentals or income under any such leases or tenancies more than thirty (30) days
in advance of the time the same shall become due, and not to cancel, accept a
surrender of, reduce any rentals under, or modify any such leases or tenancies,
or consent to an assignment or subletting thereof, in whole or in part, without
Grantee’s prior written consent, which consent shall not be unreasonably
withheld or delayed. Nothing herein shall obligate the Grantee to perform the
duties of the Grantor as landlord or lessor under any such leases or tenancies,
which duties Grantor hereby covenants and agrees to perform well and punctually.
Grantee may apply all such sums or any part of any judgments, awards of damages
and settlements described in Schedule B hereto so received on the indebtedness
secured hereby in such manner as it elects or, at its option, the entire amount
or any part thereof so received may be released. Grantor hereby irrevocably
authorizes and appoints Grantee its attorney-in-fact to collect and receive any
such judgments, awards and

4



--------------------------------------------------------------------------------



 



settlements from the authorities or entities making the same, to appear in any
proceeding therefor, to give receipts and acquittances therefor, and to apply
the same to payment on account of the Obligations secured hereby, whether then
matured or not; such appointment being irrevocable and coupled with an interest,
and the Grantor will execute and deliver to the Grantee on demand such
assignments and other instruments as the Grantee may require for said purposes
and will reimburse the Grantee for its reasonable cost (including reasonable
attorneys and paralegal fees and disbursements, including, without limitation,
those arising in bankruptcy proceedings (“Legal Expenses”)) in the collection of
such judgments and settlements.

7. Grantee’s Right to Pay Certain Expenses. If Grantor fails to defend
diligently against, or pay, any claim, lien or encumbrance which is alleged to
be prior to this Mortgage, or to defend diligently against, or pay, any tax or
assessment or insurance premium when due, or to keep the Premises in repair, or
if the Grantor commits or permits waste of any Security, or if there be
commenced any action or proceeding affecting this Mortgage or the debt secured
hereby, the Security of the title thereto, or pertaining to any other mortgage
or lien on the Security or any indebtedness secured thereby, then Grantee, at
its option, may pay said claim, lien, encumbrance, tax, assessment or premium,
with right of subrogation thereunder, may make such repairs and take such steps
as it deems advisable to prevent or cure such waste, and with respect to any
such action or proceeding, Grantee may appear in the action or proceeding retain
counsel therein at the expense of Grantor, and take such action therein as
Grantee deems reasonably advisable, and for any one or more of the above
purposes Grantee may advance such sums of money as it deems necessary. Grantee
shall have no responsibility with respect to the legality, validity or priority
of any such claim, lien, encumbrance, tax, assessment, premium, action or
proceeding, or with respect to the amount it deems necessary to be paid in
satisfaction thereof, so long as it acts reasonably. Grantor shall pay to
Grantee, immediately upon demand therefor, all sums of money advanced or
expended by Grantee pursuant to this paragraph, and all reasonable fees and
charges (including Legal Expenses) incurred by the Grantee incident to the
loan(s) secured by this Mortgage, incident to the continued assurance of the
security represented by this Mortgage, or incident to the enforcement of the
obligations of the Grantor under this Mortgage, including without limitation all
reasonable costs and expenses incurred by Grantee in foreclosure proceedings
hereunder in the event that the Grantor obtains redemption after such
proceedings have been initiated, together with interest on all such
advancements, fees and charges, at the highest rate of interest per annum
(including any default interest rate) required by any of the Loan Documents
secured hereby; and all such sums advanced, and the interest thereon, shall be
secured hereby.

8. Default, Possession, Appointment of a Receiver, and Certain Other Default
Remedies. The occurrence of any one or more of the following events shall
constitute an “Event of Default” hereunder: (a) the insolvency of the Grantor;
or (b) the making of any assignment for the benefit of creditors of the Grantor;
or (c) the issuance or filing of any attachment, levy, or other judicial process
on or against any of the material assets; or (d) subject to Section 13 below,
the appointment of a receiver, trustee or custodian for all or any portion of
the property of the Grantor; or (e) subject to Section 13 below, the
commencement of any proceedings under any state or federal bankruptcy or
insolvency law or under laws for relief

5



--------------------------------------------------------------------------------



 



of debtors, by or against the Grantor; or (f) the dissolution, business failure
(which term includes, without limitation, the cessation of normal business
operations) or termination of existence of the Grantor; or (g) the failure of
the Grantor to pay its debts as they mature; or (h) any representation or
statement made or furnished to Grantee by or on behalf of Grantor is false or
misleading in any material respect; or (i) any default in the payment of any
sums due under said Obligations when due, or default by the Grantor in
performance of any other Obligations under this Mortgage, and such default has
not been cured within any applicable notice, grace or cure period; or
(j) default beyond any applicable cure period in the payment, satisfaction or
performance by the Grantor of any condition or obligation under any of the Loan
Documents or under any documents executed in connection with any other material
obligations or liabilities of Grantor to Grantee, and such default has not been
cured within any applicable notice, grace or cure period. At any time after an
Event of Default has occurred:

a. Grantee is authorized at any time, without notice, in its sole discretion, to
enter upon and take possession of the Premises or any part thereof, and to
perform any acts Grantee deems necessary or proper to conserve the Security, and
whether or not entry is made and possession is taken as aforesaid, to demand,
collect and receive all rents, issues and profits thereof, including past due
amounts as well as those presently or thereafter accruing. Grantee shall (after
payment of all costs and expenses incurred in connection therewith) have the
right, to the fullest extent permitted by law, but shall not be obliged, to
apply such rents, issues and profits received by it to any amounts secured
hereby, in such order as Grantee determines. Grantee shall be liable to account
only for such rents, issues and profits actually received by Grantee; and

b. Grantee shall be entitled to have a receiver appointed to enter and take
possession of the Premises, collect the rents and profits therefrom and apply
the same as the court may direct; and

c. Grantee or the receiver may also take possession of, and for these purposes
use, any and all personal property contained in the Premises and used by Grantor
in the rental or leasing thereof or any part thereof.

d. Grantee may cure any default for the account of Grantor, and, to the fullest
extent permissible under law, Grantee may apply any funds credited by or due
from Grantee to Grantor against the same (without any obligation first to
enforce any other rights of the Grantee, including, without limitation, any
rights under said Obligations or Loan Documents secured hereby or this Mortgage,
or any guarantee thereof, and without prejudice to any such rights). Without
limiting the generality of the foregoing, Grantor hereby authorizes Grantee to
pay all taxes, sewer use fees, water rates and assessments, with interest, costs
and charges accrued thereon, which may at any time be a lien upon the Security,
or any part thereof; to pay the premiums for any insurance required hereunder;
to incur and pay reasonable expenses in protecting its rights hereunder and the
security hereby granted; to pay any balance due

6



--------------------------------------------------------------------------------



 



under any security agreement on any fixtures and equipment included as a part of
the collateral; and the payment of all amounts so incurred shall be secured
hereby as fully and effectually as any other Obligation secured hereby and shall
bear interest until paid at the highest applicable rate of interest then payable
under the terms of any of the Loan Documents secured hereby. To the fullest
extent permissible under law, Grantee may apply to any of these purposes or to
the repayment of any amounts so paid by Grantee any sums paid on any of the
Obligations or this Mortgage by Grantor as interest or otherwise.

e. Grantee shall also have such rights and remedies as may be given to Grantee
in said Loan Documents, including but not limited to, the right to enter the
mortgaged premises before and after any default by Grantor, make inspections,
complete or cause to be completed construction thereon and to make the same
tenantable or habitable for human occupancy under requirements of all laws and
ordinances and the right to expend the balance of loan proceeds and additional
sums, necessary in the judgment of Grantee, in order to complete such
construction and make the same tenantable or habitable as aforesaid; all such
additional sums so expended, with interest thereon at the highest rate of
interest per annum that is required by any of the Loan Documents, shall be fully
secured hereby as necessary to protect the security of this Mortgage.

f. Receipt of rents, awards, and any other moneys or evidences thereof, pursuant
to any of the other terms or provisions of this Mortgage, and any disposition of
the same by Grantee shall not constitute a waiver of the right of foreclosure by
Grantee in the event of default or failure of performance by Grantor hereunder,
whether such receipt or disposition shall occur before or after the commencement
of such foreclosure.

All reasonable expenses (including without limitation receiver’s fees, Legal
Expenses, costs and agent’s compensation) incurred pursuant to the powers
contained in this paragraph 8 shall be secured hereby. Grantor agrees that
exercise of such powers and disposition of funds pursuant to this paragraph 8
shall not constitute a waiver of any foreclosure once commenced nor preclude the
later commencement of foreclosure for breach hereof The right to enter and take
possession of said property, to manage and operate the same, and to collect the
rents, issues and profits thereof, whether by a receiver or otherwise, shall be
cumulative to any other right or remedy hereunder or afforded by law, and may be
exercised concurrently therewith or independent thereof Grantor agrees that any
proceeds of the Security received by Grantee, including but not limited to
foreclosure sale proceeds, insurance proceeds and condemnation proceeds may be
applied by Grantee, whether or not there is a default hereunder, to any one or
more of the Obligations secured hereby, regardless of whether any of such
Obligations are matured or unmatured, as the Grantee may, in its sole
discretion, determine.

7



--------------------------------------------------------------------------------



 



9. Delay in Exercise of Rights. No delay of Grantee in exercising any right or
remedy hereunder, or otherwise afforded by law, shall operate as a waiver
thereof or preclude the exercise thereof during the continuance of any default
hereunder.

10. Grantee’s Rights. Without affecting the liability of Grantor or any other
person (except any person expressly released in writing by Grantee) for payment
of any indebtedness secured hereby or for performance of any obligation
contained herein, and without affecting the rights of Grantee with respect to
any security not expressly released in writing, Grantee may at any time and from
time to time, either before or after the maturity of said note and without
notice or consent:

a. Release any person liable for payment of all or any part of the indebtedness
or for performance of any obligation.

b. Make any agreement extending the time or otherwise altering the terms of
payment of all or any part of the indebtedness, or modifying or waiving any
obligation, or subordinating, modifying or otherwise dealing with the lien or
charge hereof.

c. Exercise or refrain from exercising or waive any right Grantee may have.

d. Accept additional security of any kind.

e. Release or otherwise deal with any property, real or personal, securing the
indebtedness, including all or any part of the Security .

11. Primacy of Mortgage Lien. All rights of the Grantee under any agreement
hereafter made by Grantor and Grantee pursuant to this Mortgage shall be
superior to the rights of the holder of any intervening lien or encumbrance on
any Security, to the extent allowed by law.

12. Maintenance; Construction on the Premises. Grantor shall maintain and
preserve in good order and repair the parking areas, common areas, passageways
and drives, now or hereafter existing on the mortgaged Premises, ordinary wear
and tear excepted. No building or other structure shall be erected upon the
Premises, nor shall any new building or any addition to an existing building be
erected thereon, without the prior written consent of Grantee, which consent
shall not be unreasonably withheld or delayed.

13. Bankruptcy and Related Matters. Grantee, at its option, may accelerate the
maturity of the indebtedness secured by this Mortgage, and may exercise any one
or more default remedies, including foreclosure of this Mortgage (a) in the
event any owner of the mortgaged Premises during the period of such ownership
shall make an assignment for the benefit of creditors, file a petition in
bankruptcy, petition or apply to any tribunal for the appointment of a
custodian, receiver or trustee for itself or for any substantial part of its
assets, or shall commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect; or (b) if there shall have
been filed any such petition or application, or any such

8



--------------------------------------------------------------------------------



 



proceeding shall have been commenced against such owner, in which an order for
relief is entered or which remains undismissed for a period of sixty (60) days
or more; or (c) if such owner by any act or omission shall indicate its consent
to, approval of or acquiescence in any such petition, application or proceeding
or order for relief or the appointment of a custodian, receiver or trustee for
itself or for any substantial part of any of its properties, or shall suffer any
such custodianship, receivership or trusteeship to continue undischarged for a
period of sixty (60) days or more.

14. Security Interest; Notice; Remedies. The Grantor further covenants and
agrees that this Mortgage shall constitute a security agreement with respect to
the Collateral and Grantor hereby grants and conveys to Grantee, its successors
and assigns, a security interest therein. This Mortgage shall be effective as a
financing statement filed as a fixture filing with respect to all Collateral.
Grantor agrees to execute, deliver and bear the expenses of such financing and
continuation statements and such other instruments as Grantee may reasonably
require to maintain its priority of security in the Collateral from time to
time, authorizes the filing of these and any other financing statement
reflecting such grant, and ratifies any such filing preceding the execution of
this Mortgage. Should an Event of Default occur, then, upon acceleration of the
indebtedness secured hereby, the Grantee may, at its discretion, require the
Grantor to assemble the Collateral and make it available to the Grantee at a
place reasonably convenient to both parties to be designated by the Grantee. The
Grantee shall give the Grantor notice, by registered mail, postage prepaid, of
the time and place of any public sale of any of the collateral or of the time of
any private sale or other intended disposition thereof; which notice is to be
sent to the Grantor at least ten (10) days before the time of the sale or other
disposition, which provisions for notice the Grantor and Grantee agree are
reasonable; provided, however, that nothing herein shall preclude the Grantee
from proceeding as to both real and personal property in accordance with
Grantee’s rights and remedies in respect of the Security. Grantee shall have all
of the remedies of a secured party under the Uniform Commercial Code as now in
effect in the State of Maine, and such further remedies as may from time to time
hereafter be provided in Maine for a secured party. Grantor agrees that all
rights of Grantee as to said Security, and as to all appurtenances thereto, may
be exercised together or separately, and further agrees that in exercising its
power of sale as to said Security, and rights and interests appurtenant thereto,
the Grantee may sell the Collateral or any part thereof, either separately from
or together with the said Premises, all appurtenances thereto, or any part
thereof, all as the Grantee may in its discretion elect. Any failure by Grantee
to take necessary steps to preserve rights against any parties with respect to
any property in its possession shall not be deemed a failure to exercise
reasonable care. It is also agreed that any sale or other disposition of the
Collateral permitted hereunder may be made without any warranties by the
Grantee, may be made by an auctioneer or by any other means (at Grantee’s
discretion), and may be made without registration of any securities, and that
all such sales or dispositions will be deemed to be commercially reasonable. For
purposes of demanding termination of security interests created hereby, the
address of Grantee shall be: Banknorth, N.A., 1441 Main Street, Springfield,
Massachusetts 01103.

15. Certain Terms of Foreclosure Sale. At any foreclosure sale, any combination,
or all, of the Security given to secure the indebtedness secured hereby, may be
offered for sale for a

9



--------------------------------------------------------------------------------



 



single price, and the proceeds of such sale may be accounted for in one account
without distinction between the items of security and without assigning to them
any proportion of such proceeds, Grantor hereby waiving the application of any
doctrine of marshalling; and, in case the Grantee, in the exercise of the power
of sale herein given, elects to sell in parts or parcels, such sales may be held
from time to time, and the power shall not be fully executed until all of the
Security not previously sold shall have been sold.

16. Statement of Balances and Defenses. Within seven (7) days after a request
made in person, or within ten (10) days after a request made by mail, Grantor
shall furnish a duly acknowledged written statement to Grantee, setting forth
the amount of the debt secured by this Mortgage, and stating either that no
offsets or defenses exist against the mortgage debt, or, if such offsets or
defenses are alleged to exist, the nature thereof.

17. Grandfathered Uses. If at any time the then existing use or occupancy of the
mortgaged Premises shall, pursuant to any zoning or other law, ordinance or
regulation, be permitted only so long as such use or occupancy shall continue,
that Grantor shall not cause or permit such use or occupancy to be discontinued
without the prior written consent of the Grantee.

18. Commitment Letter Binding. Grantor shall well and truly perform, or cause to
be performed, in a punctual manner, all the terms, conditions and agreements
that are the obligation of Grantor contained in any commitment letter of Grantee
to Grantor relating to any of the Obligations.

19. Escrow for Taxes and Insurance. Grantor shall, upon written request therefor
by Grantee to Grantor, following the occurrence of an Event of Default, which
request maybe withdrawn and remade from time to time at the discretion of
Grantee, pay to Grantee on a monthly basis as hereafter set forth a sum equal to
the municipal and other governmental real estate taxes, other assessments next
due on the real property described in this Mortgage and all premiums next due
for fire and other casualty insurance required of Grantor hereunder, less all
sums already paid therefor, divided by the number of months to elapse not less
than one (1) month prior to the date when said taxes and assessments will become
delinquent and when such premiums will become due. Such sums as estimated by
Grantee shall be paid with monthly payments of interest due pursuant to the
terms of the indebtedness secured by this Mortgage and such sums shall be held
at no interest by Grantee to pay said taxes, assessments and premiums before the
same become delinquent. Grantor agrees that should there be insufficient funds
so deposited with Grantee for said taxes, assessments and premiums when due, it
will upon demand by Grantee promptly pay to Grantee amounts necessary to make
such payments in full; any surplus funds may be applied toward the payment of
the indebtedness secured by this mortgage or credited toward future such taxes,
assessments and premiums; if Grantee shall have commenced foreclosure
proceedings, the Grantee may apply such funds toward the payment of the mortgage
indebtedness without causing thereby a waiver of any rights, statutory or
otherwise, and specifically such application shall not constitute a waiver of
the right of foreclosure hereunder. Grantor hereby assigns to Grantee all the
foregoing sums so held hereunder for such purposes.

10



--------------------------------------------------------------------------------



 



20. Leases and Tenancies. Grantor shall submit to the Grantee for Grantee’s
examination and approval in writing, which approval shall not be unreasonably
withheld or delayed prior to the execution, delivery and commencement thereof,
all leases, tenancies and occupancies of the Premises and any part thereof; any
such leases, tenancies and occupancies, not so approved, shall not he valid; and
Grantor at its cost and expense, upon request of Grantee, shall cause any
parties in possession of the Premises under any such leases, tenancies and
occupancies, not so approved, to vacate and surrender possession and control of
the Premises immediately; and Grantor acknowledges that Grantee may from time to
time at its option enter upon the mortgaged Premises and take any other action
in court or otherwise to cause such parties to vacate the Premises; the costs
and expenses of Grantee in so doing shall be paid by Grantor to Grantee on
demand thereof and shall be part of the Obligations secured by this Mortgage as
costs and expenses incurred to preserve and protect the security; such rights of
Grantee shall be in addition to all its other rights as Mortgagee, including the
right of foreclosure, for breach by Grantor in the requirements of this
paragraph.

21. Sale or Encumbrance of the Premises. It is an additional condition of this
Mortgage, for breach of which foreclosure may be claimed, and for breach of
which all indebtedness secured hereby may be declared due and payable at once,
that, without Grantee’s prior written consent, neither the Grantor nor any
subsequent owner of the Premises mortgaged hereby shall convey, mortgage, sell,
contract to sell or otherwise transfer or encumber the title, ownership, right
of possession, or any other interest in the mortgaged Premises, or in any part
thereof, nor shall any interest in said Premises pass from Grantor or from any
subsequent owner, either voluntarily, involuntarily, by operation of law or
otherwise, except as permitted by the Loan Agreement. The conditions of this
paragraph shall continue until all indebtedness and obligations secured hereby
are satisfied. Permission given or election not to foreclose or accelerate said
indebtedness made by Grantee, its successors or assigns, as to any one such
event, shall not constitute a waiver of any rights of Grantee, its successors or
assigns, as to any subsequent such event, as to which this condition shall
remain in full force and effect. The term title as used herein shall mean the
estate of the Grantor subject to the lien of this Mortgage. Any change in the
legal or equitable title of the Premises or in the beneficial ownership of the
Premises, whether or not of record, and whether or not for consideration or sale
or other disposition of the stock of, or general partnership interest in,
Grantor, if Grantor is a corporation or a partnership, shall be deemed a sale of
the Premises and without the prior written consent of Grantee shall constitute a
default herein by Grantor.

22. Hazardous Substances.

a. Grantor covenants that it has not discharged, dumped, installed, stored,
used, treated, transported, disposed or maintained, and shall neither discharge,
dump, install, store, use, treat, transport, dispose or maintain, nor allow,
suffer or permit others to discard, dump, install, store, use, treat, transport,
dispose or maintain toxic, hazardous, or radioactive substances, materials or
wastes, including, without limitation, all of the following: (a) asbestos in any
form; (b) urea formaldehyde foam insulation; (c) transformers or other equipment
which contain dielectric fluid containing any level of polychlorinated
biphenyls; or (d) any other chemical, material or substance which is prohibited,
limited, or regulated by any federal, state, county,

11



--------------------------------------------------------------------------------



 



regional, local, or other governmental authority or which, even if not so
regulated, may or could pose a hazard to the health and safety of the occupants
of the Premises or the owners of property adjacent to the Premises (all of which
are referred to collectively herein as “Hazardous Substances”), in or on the
mortgaged Premises; Grantor further covenants that the Premises do not contain,
and Grantor shall not permit the Premises to contain, any Hazardous Substances
(except as permitted by applicable law), and that the Premises are not now being
used and never have been used for any activities directly or indirectly
involving the use, generation, treatment, storage, transportation or disposal of
any Hazardous Substances (except as permitted by applicable law), and that
neither the Premises nor the Grantor is the subject of any existing, pending or
threatened investigation or inquiry by, or of any remedial order or obligation
issued by or at the behest of, any governmental authority under any law, rule or
regulation pertaining to health or the environment. Grantor shall at all times
keep the Premises free from any Hazardous Substances (except as permitted by
applicable law). If Grantor fails to take with diligence any action required by
Grantee or by any governmental entity with respect to the clean-up of any
Hazardous Substances, materials or wastes on the Premises, Grantee, at its
option, may enter upon the Premises, retain such experts and consultants at the
expense of Grantor and take such action as Grantee deems advisable, and Grantee
may advance such sums of money as it deems necessary with respect to the
clean-up of any such substances, materials or wastes on the Premises; Grantor
shall pay to Grantee immediately and upon demand, all sums of money advanced or
expended by Grantee pursuant to this paragraph, together with interest on each
such advancement at the highest rate of interest per annum (including any
default interest rate) required by any of the Loan Documents secured hereby, and
all such sums, and the interest thereon, shall be secured hereby, as sums spent
to preserve and protect the Security.

b. The Grantor shall indemnify the Grantee and hold the Grantee harmless from
and against all loss, damage, and expense (including, without limitation,
attorney fees and costs incurred in the investigation, defense, and settlement
of claims) that the Grantee may incur as a result of or in connection with the
assertion against the Grantee of any claim relating directly or indirectly, in
whole or in part, to the presence of or removal of any Hazardous Substances, or
relating to any activity on or off the Premises, whether prior to or during the
term of the Loans described in the Loan Agreement, and whether such activity was
carried on by the Grantor or any predecessor in title or any employees, agents,
contractors, or third parties, if such activity involved Hazardous Substances,
in whole or in part, directly or indirectly, or noncompliance with any federal,
state, or local laws, regulations, or orders relating thereto.

c. The Grantor shall promptly notify the Grantee in writing of any order or
pending or threatened action by any regulatory agency or other governmental
body, or any claims made by any third party, relating to Hazardous Substances on
or emanating from the Premises, and shall promptly furnish the Grantee with
copies of any correspondence and legal pleadings in connection therewith.

12



--------------------------------------------------------------------------------



 



d. The Grantee shall have the right, but shall not be obligated, to notify any
state, federal or local government authority of information which may come to
its attention with respect to Hazardous Substances on or emanating from the
Premises and Grantor irrevocably releases Grantee from any claims of loss,
damage, liability, expense or injury relating to or arising from, directly or
indirectly, any such disclosure, but Grantee does not hereby released Grantor
from any claims, loss, damage, expense, injury, or any other matter in
connection therewith, all of which claims, loss, damage, expense, injury and
other matters of Grantee are hereby expressly reserved and preserved.

e. At any time during the term of the Loans described in the Loan Agreement the
Grantee may require the Grantor to provide the Grantee, at the expense of the
Grantor, written reports of inspections or audits of the Premises, prepared by a
qualified consultant approved by Grantee, certifying as to the presence or
absence of Hazardous Substances, or to permit the Grantee to so inspect or audit
the Premises at the Grantor’s expense, and Grantor hereby grants Grantee, its
employees, agents and independent contractors, the right to enter upon the
Premises for the purpose of conducting tests, soil borings, the installation of
monitoring wells and such other tests as Grantee deems necessary or desirable.

f. The liability of the Grantor to the Grantee under the covenants of this
section is not limited by any exculpatory provision in any Loan Document and
shall survive any assignment, transfer, discharge or foreclosure of this
Mortgage or any transfer of the Premises by deed-in-lieu of foreclosure, and any
one or more transfers of the Premises by deed or otherwise, by whomsoever made,
it being the intent hereof that Grantee may seek recourse against Grantor
hereunder after any number of such transfers or other events.

23. Condominium or Development of Premises. Grantor further covenants and agrees
that, without the prior written consent of Grantee herein, no part of the
premises herein mortgaged shall be declared, or become the subject of, a
condominium under the Maine Condominium Act, as it may be amended or
supplemented, or become the subject of any covenants or restrictions, or any
planned unit development, or any other type of development that would control or
restrict the uses to which the Premises may be put or the scheme or arrangement
of its development or the design, location or character of its buildings or
improvements, or which would impose obligations or assessments of any type upon
any owners or tenants of the Premises, or upon any other parties who may use or
enjoy the Premises.

24. Effect of Consents and Waivers. No express or implied consent to, or waiver
of, any default of Grantor by Grantee shall be construed as a consent to, or
waiver of, any other default. No consent to, or waiver of, any default or any
other indulgence, shall be effective unless expressed in writing by Grantee.
Grantor agrees for itself, its successors and assigns, that the acceptance,
before the expiration of the right of redemption and after the commencement of
foreclosure proceedings of this Mortgage, of insurance proceeds, eminent domain
awards, rents or anything else of value to be applied on or to the mortgage
indebtedness by Grantee or any person or party holding under it shall not
constitute a waiver

13



--------------------------------------------------------------------------------



 



of such foreclosure, and this agreement by Grantor shall be that agreement
referred to in Section 6204 of Title 14 of the Maine Revised Statutes of 1964 as
necessary to prevent such waiver of foreclosure. This agreement by Grantor is
intended to apply to the acceptance and such application of any such proceeds,
awards, rents, and other sums or anything else of value whether the same shall
be accepted from, or for the account of, Grantor or from any other source
whatsoever by Grantee or by any person or party holding under Grantee at any
time or times in the future while any of the Obligations secured hereby shall
remain outstanding.

25. Indemnification. The Grantor shall indemnify, defend, and hold the Grantee
harmless of and from any claim brought or threatened against the Grantee by the
Grantor, by any guarantor or endorser of the indebtedness secured hereby, or by
any other person (as well as from attorneys’ reasonable fees and expenses in
connection therewith) on account of the Security or any Loan Document,
including, without limitation, on account of the Grantee’s relationship with the
Grantor or any other such guarantor or endorser (each of which claims may be
defended, compromised, settled, or pursued by the Grantee with counsel of the
Grantee’s selection, but at the expense of the Grantor), but excluding matters
arising as a result of the willful misconduct, gross negligence or bad faith of
Grantee. The within indemnification shall survive payment and performance of
this Mortgage and any termination, release, or discharge executed by the Grantee
in favor of the Grantor.

26. Prior and Junior Liens. If any portion of the Security shall at any time be
subject to any mortgage, security interest, lien or encumbrance whether prior to
this Mortgage (a “Prior Lien”) or junior in priority to this Mortgage (a “Junior
Lien”) the provisions of this paragraph shall apply. The existence of this
paragraph shall not be deemed to imply any consent or approval or agreement by
Grantee to allow any Prior Lien or Junior Lien upon any part of the Security, or
an exception to the Grantor’s covenants under paragraph 1 above or any of the
other terms and conditions described in this Mortgage and Security Agreement.

a. Grantor shall perform, or cause to be performed, when due, all obligations of
the Grantor in any document relating to or secured by any Prior Lien or any
Junior Lien, to perform all statutory or other conditions of said documents, and
shall pay or cause to be paid, when due, all indebtedness secured thereby.
Grantor hereby agrees that a default in terns of any document relating to or
secured by any Prior Lien or any Junior Lien, shall constitute a default under
this Mortgage.

b. If an event of default shall have occurred under any document relating to or
secured by a Prior Lien, then in addition to any other rights and remedies
available to Grantee, Grantee may, but need not, make any payment or perform any
act required under any document relating to or secured by a Prior Lien, in any
form and manner deemed expedient by Grantee, and may, but need not, make full or
partial payments of principal or interest secured by any Prior Lien, and
purchase, discharge, compromise or settle the Prior Lien and/or the documents
secured thereby, and in the event Grantee shall make any such payments to the
holder of the Prior Lien, Grantee shall be subrogated to all of the right,
title, interest and privilege which before said payments were vested in the
holder of such Prior Lien, as the case may be, and that

14



--------------------------------------------------------------------------------



 



upon such payment, this Mortgage shall be, to the extent of payment so made, a
valid lien subrogated as aforesaid upon the Security.

c. Notwithstanding any other provisions in this Mortgage, if pursuant to any
document relating to a Prior Lien, insurance proceeds in respect of any damage
or destruction or any award or payment applicable to a taking by eminent domain
is applied against any obligation secured by any Prior Lien, as the case may be,
Grantee may forthwith demand payment in full of the Obligations secured hereby
due and payable at any time thereafter unless the Premises remaining after such
taking or damage or destruction is sufficient in Grantee’s sole judgment to
adequately secure the payment of the Obligations secured hereby.

d. Grantor shall not enter into any agreement by which the terms or conditions
of any document relating to any Prior Lien or any Junior Lien are waived,
modified, varied, extended or renewed without the prior written consent of
Grantee and, further, Grantor shall not enter into any agreement by which the
terms of payment of any indebtedness secured by Prior Lien or Junior Lien are
waived, modified, or deferred or delayed or increased or reduced in rate or
amount without the prior written consent of Grantee, and if any such action be
taken by written agreement or oral understanding, without the prior written
consent of Grantee, Grantee, at its option, may consider such event a default
under this Mortgage, entitling Grantee to exercise any and all default remedies
hereunder or otherwise available to it.

27. Further Documentation. Grantor shall at all times do and perform all acts
and things necessary or appropriate (or which Grantee may reasonably deem
necessary or appropriate) to effectuate more fully the purposes of this Mortgage
and the agreements set forth herein or in any other documents associated with
any indebtedness secured hereby, upon request therefor by Grantee. Grantor shall
promptly execute and deliver to Grantee on demand any further instruments or
documentation which Grantee may reasonably deem necessary or appropriate in
order to create, maintain, perfect, ensure the first priority of or otherwise
effectuate any of Grantee’s security interests, mortgage interests, liens,
rights or interests created or to be created in connection with the debt secured
hereby, including without limitation such specific assignments of security,
mortgages, UCC financing statements, assignments, pledges, and other documents
as Grantee shall request. Grantor shall perform any and all steps requested by
Grantee to perfect Grantee’s security interest in the Collateral, such as
placing and maintaining signs, appointing custodians, executing and filing
financing or continuation statements in form and substance satisfactory to
Grantee, and delivering to Grantee any documents, chattel paper. instruments,
drafts, notes, and other forms of obligations owing to Grantor and in which
Grantee has a security interest, endorsed to the order of Grantee at Grantee’s
request. Grantor hereby grants Grantee an irrevocable power of attorney, coupled
with an interest, to act for Grantor in order to execute any document or take
any action desirable to Grantee, in its discretion, to effect, protect, perfect
or preserve Grantee’s lien on the Security and any repossession and/or
liquidation thereof provided for herein, and any expense borne by Grantee in
exercising said power of attorney shall be due on demand from Grantor and
secured hereby as provided in Section 7 hereof.

15



--------------------------------------------------------------------------------



 



28. Captions. The use of paragraph headings in this document is for purposes of
convenience only, and no caption or paragraph heading shall affect in any way
the interpretation, meaning or construction of this document.

29. Conflicts with Loan Agreement. In the event of any conflict between the
terms of this Mortgage and the terms of the Loan Agreement, the terms of the
Loan Agreement will prevail.

Under the terms and provisions of one of more of the Loan Documents which this
Mortgage secures and under the terms and provisions of any future or further
advances secured hereby, the interest rate payable thereunder may be variable.
THE PURPOSE OF THIS PARAGRAPH IS TO PROVIDE RECORD NOTICE OF THE RIGHT OF
GRANTEE, ITS SUCCESSORS AND ASSIGNS, TO INCREASE OR DECREASE THE INTEREST RATE
ON ANY INDEBTEDNESS SECURED HEREBY WHERE THE TERMS AND PROVISIONS OF SUCH
INDEBTEDNESS PROVIDE FOR A VARIABLE INTEREST RATE.

The covenants and agreements herein contained shall bind, and the benefits and
advantages thereof shall inure to, the respective heirs, executors,
administrators, successors and assigns of the Grantor and Grantee. Wherever
used, the singular number shall include the plural, the plural the singular, the
use of any gender shall be applicable to all genders. If more than one party
executes this Mortgage as a Grantor, then the promises, obligations and
liabilities of each such party to Grantee hereunder shall be joint and several
promises, obligations and liabilities to Grantee, its successors and assigns.
This Mortgage shall be governed in all respects in accordance with the laws of
the State of Maine, except its conflict of laws rules.

No determination that any obligation or portion of this Mortgage and Security
Agreement is invalid or unenforceable under law shall affect in any way the
validity or enforceability of any other obligations or portions hereof.

THIS MORTGAGE is on the STATUTORY CONDITION and upon the further condition of
full and seasonable compliance of the Grantor with all of the preceding terms,
condition, covenants, and agreements, for any breach of which; (a) the Grantor
shall be in default hereunder; (b) the Grantee shall have the right of
foreclosure and any and all other rights and remedies given to a Mortgagee and
Secured Party under the law of Maine, this Mortgage and Security Agreement and
any document it secures; and (c) the Grantee and Grantee’s successors and
assigns shall also have THE STATUTORY POWER OF SALE pursuant to the applicable
provisions of Titles 14 and 33 of the Maine Revised Statutes of 1964, as said
Statutes have been and shall be amended, and in connection therewith, Grantor
acknowledges that this Mortgage secures a loan or loans for business,
commercial, or agricultural purposes. No remedy herein conferred on the Grantee
is intended to be exclusive of any other remedy and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing. The failure to exercise any right or remedy shall in
no event be construed as a waiver or release thereof. Any failure by the Grantee
to insist upon strict performance by Grantor of any of the terms or provisions
of this

16



--------------------------------------------------------------------------------



 



Mortgage shall not be deemed to be a waiver of any terms or provisions of this
Mortgage and the Grantee shall have the right thereafter to insist upon strict
performance by Grantor of any and all of such terms and provisions.

IN WITNESS WHEREOF, Grantor has executed or has caused this Mortgage and
Security Agreement to be executed this ___day of January, 2005.

 

         

  SMITH & WESSON CORP.


/s/   By:   /s/
 
       
Witness
      Its duly authorized

COMMONWEALTH OF MASSACHUSETTS
COUNTY OF HAMPDEN

On this ___day of January, 2005, before me, the undersigned notary public,
personally appeared ______, as ______ for Smith & Wesson Corp., a ______
corporation and proved to me through satisfactory evidence of identification,
which was a ______ driver’s license bearing the photographic image of the
person’s face and signature, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he/she signed it
voluntarily for its stated purpose.



        /s/          

Notary Public
My commission expires:                                        

17



--------------------------------------------------------------------------------



 



SCHEDULE A

Property Description

18



--------------------------------------------------------------------------------



 



SCHEDULE B

All Debtor’s right, title and interest in the following:

a. All building materials and supplies and all other tangible personal property
intended for use in construction of buildings and other improvements on the
Premises, now and hereafter owned by the Grantor and now affixed and to be
affixed, or now and hereafter located upon the Premises, together with all of
Grantor’s right, title and interest under any contracts or agreements relating
in any way to the construction of any improvements on the Premises or the
marketing and/or sale of any portion of the Premises, including without
limitation all construction contracts and subcontracts, design contracts,
brokerage listing contracts, and all other contracts and agreements between
Grantor and any of Grantor’s general contractors, subcontractors, architects,
engineers, brokers, consultants, material providers or other parties providing
any goods or services in any connection with construction upon all or any
portion of the Premises, together with all plans, specifications, drawings,
surveys, engineering and all other site reports, studies, assessments and
marketing materials related to the Premises, or to any portion thereof, and all
governmental permits, licenses, orders and approvals of whatever nature, related
in any way to all or any portion of the Premises, whether received by Grantor or
applied for and not yet received or not yet applied for, together with all
profits, proceeds, payments, sums of money and accounts, including without
limitation, earnest money deposits, accounts receivable, contract rights,
intangibles, notes, drafts, acceptances, and all other evidences of receivables,
and all rights of Grantor now or hereafter acquired or earned by Grantor under
contracts for the sale of any interests in any real estate forming all or any
portion of the Premises, together with all contracts, agreements, contract
rights and general intangibles related thereto now or hereafter acquired by
Grantor as aforesaid and all sums unadvanced under this Mortgage and the note(s)
it secures, and all sums due in escrow conditioned upon the use of said sums for
the completion of construction of buildings and other improvements on the
Premises.

b. The following articles of personal property now or hereafter situated on or
within the Premises, or used in connection therewith: All plumbing, heating,
lighting, refrigerating, ventilating and air conditioning apparatus and
equipment, garbage incinerators and receptacles, elevators and elevator
machinery, boilers, tanks, motors, sprinkler and fire extinguishing systems,
door bell and alarm systems, screens, awnings, screen doors, storm and other
detachable windows and doors, mantels, built-in cases, counters, and all other
equipment, machinery, furniture and furnishings, fixtures and articles of
personal property now or hereafter owned by Grantor and now or hereafter affixed
to, place upon or used in connection with the operation of the Premises for any
purpose, together with cash proceeds and non-cash proceeds of all of the
foregoing, whether or not such property is subject to prior conditional sales
agreements, leases, chattel mortgages or other liens.

c. All conditional sales agreements, leases and use agreements of machinery,
equipment and other personal property of Grantor now or hereafter situated on or
within the Premises, or used in connection therewith, under which Grantor is the
purchaser or lessee of, or entitled to use, such items.

19



--------------------------------------------------------------------------------



 



d. All leases and tenancies of the Premises and all Grantor’s rights and
interests as the lessor or landlord under any and all written or oral such
leases and tenancies, whether such leases or tenancies now exist or are
hereafter created, including rents, profits, revenues, royalties, bonuses,
rights and benefits under any and all leases or tenancies now existing or
hereafter created of the Premises or any part thereof, with the right to receive
and apply the same to said indebtedness.

e. All judgments, awards of damages and settlements hereafter made as a result
or in lieu of any taking of the Premises or any interest thereon or part thereof
under the power of eminent domain, or for any damage (whether caused by such
taking, any casualty or otherwise) to the Premises or the improvements thereon
or any part thereof, including any award for change of grade of streets.

f. All additions, accessions, substitutions, replacements and proceeds of the
foregoing.

For purposes of this Schedule B only, “Grantor shall mean “Debtor”, “Grantee
shall mean “Secured Party”, and “Premises” shall mean the property described on
Schedule A attached hererto.

20